Case: 1:16-cv-07915 Document #: 252 Filed: 02/15/19 Page 1 of 1 PagelD #:2449
IN THE UNITED STATES DISTRICT COURT FOR THE

 

 

AFFIDAVIT OF SPECIAL PROCESS SERVER

I william Rivera being first duly sworn, depose and say: that i am over the age of 18 years and not a party
to this action, and that within the boundaries of the state where service was effected, | was authorized by law
to perform said service.

 

 

Service } for Michael Kuba & Unkown Occupaints
Residence 1060 E 41st Pl apt- UOS
[~ Business Chicago, II 60653 Phone

 

oe Documents) Alias / Ordere To Show - Michael. K = Case# 16-CV-7915
I Served Personaly a Copy of the SUMMONS / SUBPONENA / CITATION / COMPLAINT:

 

TO: YM j ah AEL kk ubAd
j/1 Defendant / Respondent ~ 2 Son ' 3 Daughter l 4  Unkown Occupaints

 

 

Serve Personal: By personally delivering copies to the person being served.on 2-/¢-  ,20 LI
At _2.2>> amp, SERVED Defendant: i 2h ae-c Kiba at _/060 £ 9; s7 AL

AL In the following manner:

l Substituted at Residence By leaving copies at the dwellling house or usual place of abode of the person
being served with a family member of the over the age of _13__ and explanining the general nature of the papers.
Serve Substituted: on ,20 on an/pm

‘~ Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being
served with the person apparently in charge thereof:
r Posting By posting copies in a conspicuous manner to the front door of the person/entity being served

 

[~ Mail There afther copies of the documents were mailed by prepaid, first class mail on #

[ > NON- SERVICE  Afther due search, careful inquiry and diligent attempts at the address listed above, I have
> Been unable to effect process upon the person/entity being served because of the following reason(s):

 

 

 

 

 

 

l Unknown Adddress l~ Move out [~ Wont: Answer / Or Open Door
COMMENTS:
Description: Age EF Sex W_ Race &— Height_£ 2) Weight 2/0 Hair wh. fe Bold___
Mustache Beard Eyes Tattoos Scars Glasses __

 

 

PRINT NAME xi” LCha © LL Kouba SIGN HERE x eel eel Ruban

Signture of the person that was Served for Documents (Defendant / Unkown Occupaints

 

 

 

Under penalties as provided by law pursant to Section 1-109 of the Code of Civil Procedure, the undersigned certifes that
statements set forth in this instrumnt are true and <yrrect, except as to matters therein stated to be on inf6rmation and belief and

as to such matters the undersigned certiffes as AfoySaid that (s)he verify believes the same to be tru
g [Sry of FEB 20 1? Proved to me £bL2

Signature of notary public
™ ba cf Ova i : i O
CHARLES E WINANS
_ Official Sed)
RUbli¢cr State of Illinois
Expires May 21, 2020

   
 
  

 

 

     
  

   
     
